Citation Nr: 0004902
Decision Date: 02/25/00	Archive Date: 09/08/00

DOCKET NO. 91-12 412               DATE FEB 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for
residuals of a gunshot wound of the left posterior chest with
injury to Muscle Groups XXI and IV (minor), to include whether
separate evaluations are warranted for injury to separate muscle
groups.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to September
1970.

When this matter was previously before the Board of Veterans'
Ap]peals (Board) in July 1999, it was remanded to the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama,
for additional development. Following the requested development,
the RO continued its denial of the claimed benefit. The matter is
now before the Board for final appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The veteran is right handed.

3. The service-connected gunshot wound resulted in a deep
penetrating wound of the posterior left chest with loss of
latissimus dorsi muscle, Muscle Group II, and moderately severe
injury of Muscle Group XXI.

4. The residuals of the gunshot wound of the left chest are not
attended by any unusual or exceptional disability factors such as
to render impractical the application of the regular schedular
standards.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for
residuals of a gunshot wound of the left posterior chest with
injury to Muscle Group XXI have not been

2 -

met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1),
4.73, Diagnostic Code 5321 (as in effect before and on July 3,
1997).

2. The criteria for a separate 20 percent evaluation for residuals
of a gunshot wound of the left posterior chest with injury to
Muscle Group II (minor) have been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.7, 4.73, Diagnostic Code 5302 (as in effect
before and on July 3, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased rating is
plausible and thus well grounded within the meaning of 38 U.S.C.A.
5107(a); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (claim
that a condition has become more severe is well grounded where the
condition was previously service connected and rated, and the
claimant subsequently asserts that a higher rating is justified due
to an increase in severity since the original rating). The Board is
satisfied that all relevant evidence has been obtained with respect
to these claims and that no further assistance to the veteran is
required in order to comply with the duty to assist mandated by 38
U.S.C.A. 5107(a).

In accordance with 38 C.F.R.  4.1, 4.2, 4.41 and 4.42 (1999), and
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has
reviewed the service medical records and all other evidence of
record pertaining to the history of the service- connected
disability at issue on this appeal. The Board has found nothing in
the historical record that would lead to the conclusion that the
current evidence of record is not adequate for rating purposes.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.
Separate diagnostic codes identify the various disabilities. Where
the issue is entitlement to an increased rating following the
filing of a reopened claim, the present level of disability is of
primary concern.

- 3 - 

Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in
closest proximity to the recent claim is the most probative in
determining the current extent of impairment. Id.

Where there is a question as to which of two evaluations is to be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating; otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Background

A rating decision dated in October 1983 granted service connection.
for residuals of a gunshot wound of the left posterior chest with
injury to Muscle Group XXI and Muscle Group IV, and assigned a 20
percent evaluation, effective from March 1983. The evaluation was
elevated to moderately severe injury due to fracture of the ribs
and involvement of the muscle structure under 38 C.F.R. 4.72. It
was thought that the bullet wound had resulted in damage to Muscle
Group IV, which involves the intrinsic muscles of the shoulder
girdle and arm, but this was not felt to be clear from the clinical
evidence. In any case, the veteran was informed of this rating
determination in October 1983, but he did not initiate an appeal.

The veteran reopened his claim for an increased evaluation for
residuals of a gunshot wound of the left posterior chest with
injury to muscle groups XXI and IV in his substantive appeal on
another issue that was received in March 1990. In a rating decision
dated in December 1990, the Atlanta, Georgia, regional office
denied an increased evaluation for residuals of a gunshot wound of
the left posterior chest with injury to Muscle Group XXI and Muscle
Group IV. The 20 percent rating assigned was thereafter continued.

A review of the service medical records shows that the veteran is
right handed. The service medical records also show that he was
struck in the left posterior chest by a high velocity rifle bullet
in August 1968 while engaged in a freight with the enemy. He was
medically evacuated to Da Nang, Republic of Vietnam, where the

- 4 -

wound was debrided, the bullet removed from the posterior chest,
and a chest tube inserted for a left hemothorax. He was noted to
have a mild left lower lobe pulmonary contusion and was described
as having fractures of the 7th, 8th, 9th, and 10th ribs on the
left. He was then evacuated to Guam, where the chest tube was
removed and the wounds were closed. He was then transferred to the
Naval Hospital, Pensacola, Florida, for further treatment. He
remained hospitalized until mid-November 1968, when his case was
considered by a Medical Board. He had received seven to eight units
of whole blood during his hospital course.

A Medical Board report dated in November 1968 states that
examination of the chest revealed "a gunshot wound of entrance
posteriorly on the right just medial to T-12, with a healed
debrided site over ribs, #7, 8, and 9 posteriorly on the left.
There was some loss of latissimus dorsi muscle. There was a healed
chest tube site in the left anterolateral chest." Although the
lungs were clear to percussion and auscultation, there was some
"splinting" in the left chest. The physical examination was
otherwise normal, with the exception of dysesthesia over the
distribution of T-10 lateral to the gunshot wound. A chest X-ray on
admission revealed tenting of the left hemidiaphragm due to a
pleurophrenic adhesion, and there were some linear densities in the
left lower lung field that were thought to be due to scarring.
There was a fracture of the left 10th rib with displacement of the
segments. No fractures were described in ribs 7, 8 and 9. By the
time of his hospitalization at Pensacola, the wounds were well
healed and required no treatment. Following a period of
convalescence, the veteran reported that he had had no problems
other than pain in the left posterior chest on extreme deep
breathing or on lifting. Re-peat chest X-rays again showed the
separated displaced fracture of the left 10th rib posteriorly and
some tenting of the left hemidiaphragm. The lung fields were clear.
Pulmonary function studies were obtained and were normal. The
veteran was discharged to limited duty for a period of four months,
at which time he was to be reevaluated. The diagnoses were gunshot
wound of the left posterior chest, with fracture of the 10th rib;
and pulmonary contusion of the left lower lobe.

A Medical Board in May 1969 noted that examination revealed "a well
healed scar of the posterior right chest medial to T- 12 and a
larger 6x4 cm. scar lateral and

5 - 

superior to this over the 8th and 9th ribs posteriorly on the
left." Some loss of the latissimus dorsi muscle was again noted.
There was no tenderness on palpation of the area. The skin was
pliable, and there was some motion of the 10th and 11th ribs on
firm pressure. This was not associated with pain. Although the
veteran was initially thought to have incurred fractures of the
7th, 8th, 9th and 10th ribs on the left as a result of the bullet
wound, subsequent X-rays confirmed fractures only of the left 10th
and 11th ribs posteriorly about 5 centimeters from the midline.
There was some displacement of the proximal aspect of the left 10th
rib cephalad. It appeared that there might be a gap that was not
bridged by bony healing at this site. In addition, there was what
could represent a pseudoarthrosis at the fracture site of the left
11th rib with a pseudo joint space seen. The final diagnoses were
a gunshot wound of the left posterior chest with fracture of the
10th and 11th ribs, and pseudoarthrosis of the fracture site of the
left 11th rib. The Medical Board recommended that the veteran be
returned to full duty to be seen by a physician at the end of six
months. The veteran responded that he did not feel that he was fit
for full duty because he could not lift heavy objects or ran for
more thin a short distance without his ribs and back hurting.
However, he remained on active duty until September 1970, when a
separation examination noted a 4-inch circular scar from a gunshot
wound. A chest X-ray at that time was, however, within normal
limits.

A VA examination for pension purposes in July 1983 noted only a 6
x 5-centimeter depressed scar on the left back and a 5-centimeter
scar on the left back.

When examined by VA in July 1995, the veteran complained of a sense
of incomplete filling of the left lung and areas of hypo and
hyperesthesia of the left rib cage posteriorly. An examination
revealed a 6 by 2-centimeter scar of the left posterior chest wall
that appeared to be an operative scar. There was also a 2 1/2-
centimeter posterior scar, which appeared to be the entrance wound
for a chest tube, and a 2-centimeter scar that was unrelated to
this injury and was a site of a cyst excision. There was an entry
wound in the anterior axillary line of the left chest that measured
2.5 centimeters at the level of the 9th rib. The posterior
operative scar appeared to have affected the latissimus dorsi
muscle. Examination of the left

- 6 -

shoulder girdle revealed that all major muscle groups functioned
without restriction. The veteran had full range of motion of both
shoulders in abduction, adduction, internal and external rotation,
and in forward and backward extension. A chest X- ray was normal.
X-rays of the bilateral rib cage revealed old fractures in the 9th
and 10th ribs. The pertinent diagnoses were healed fracture, left
9th and 10th ribs; and scarring of the left chest wall.

When examined by VA in June 1996, the veteran said that he had
sustained a bullet wound of the left chest that entered through the
left anterior axillary line, went through the chest and punctured
and collapsed a lung, and exited through the left posterior chest
below the scapula. The examiner said that there was no form of
thoracotomy incision and that the veteran probably had a closed
thoracostomy drainage. The veteran now complained of an abnormal
area of sensation in the left anterolateral chest wall. He also
said that when he took a deep breath, it felt as though it
"catches" on the left side. He said that he smoked three packs a
day. On examination, the muscle penetrated was identified as the
left latissimus dorsi. There was a 2-centimeter scar in the left
anterolateral chest wall in the anterior axillary line. There did
not appear to be any tissue defect below that. There was a 4-
centimeter scar in the left posterior superior chest wall, again
without any apparent underlying tissue defect. There was a 3 by 6-
centimeter irregular scar at the left posterior inferior chest wall
with fascial and muscular defect of the latissimus dorsi in that
area. He had no adhesions. There was evidence on chest X-ray of old
fracture of the left 9th and 10th ribs without apparent problem to
the bones or joints. However, he had an area of dysesthesia about
8 by 12-inches over the anterolateral chest wall below the entrance
wound. Dysesthesia is the distortion of any sense, especially that
of touch; it is also an unpleasant abnormal sensation produced by
normal stimuli. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 515 (28th
ed. 1994). However, he had normal strength and was without evidence
of pain. He had a fascial defect in the left inferior posterior
chest wall wound, but there was no evidence of muscle herniation.

The veteran had forward flexion and abduction of his shoulders to
180 degrees, bilaterally, when he was examined by VA in June 1996.
Normal range of motion of

- 7 -

the shoulder on forward elevation (flexion) is from zero degrees
(arm at side) to 180 degrees (arm straight overhead); 90 degrees of
flexion is achieved when the arm is parallel with the floor. 38
C.F.R. 4.71, Plate I (1999). Normal abduction of the shoulder is
from zero degrees to 180 degrees. Id. Normal internal or external
rotation of the shoulder is from zero degrees to 90 degrees. Id.

The orthopedic diagnoses in June 1996 were history of gunshot wound
of the left chest, and old fractures of the left 9th and 10th ribs.
Despite the evidence of fascial defect in the left lower posterior
chest wall and dysesthesia in the left anterolateral chest wall,
the examiner said that the veteran had no apparent functional
deficit at that time.

The Board observes that under the provisions of 38 C.F.R. 4.55(a)
(1999), a muscle injury rating may not be combined with a
peripheral nerve paralysis rating of the same body part, unless the
injuries affect entirely different functions. This rule was
unchanged by the amendments to the rating schedule for rating
muscle injuries. See 38 C.F.R. 4.55(g) (effective prior to July 3,
1997).

Recent Findings

On VA examination in April 1998, the veteran had a 6.5 by 3.5-
centimeter depressed scar just medial to the scapula on the
posterior aspect of the chest. When the veteran took a deep breath,
there was a retraction inward of this scar. Just above this scar
was a linear 6-millimeter by 4-centimeter non-depressed scar, which
was also medial to the scapula. There was a 5-millimeter by 1.5 to
2-centimeter scar, which was flat and of the same color of the
surrounding skin. This scar, apparently the entrance wound, was not
sensitive. There was a 2.5 by 0.5-millimeter flat surgical scar
that was apparently the site of the chest tube. On palpation, there
was numbness to touch in the left lower anterior area of the rib
cage. There was hypersensitivity over the lower left rib cage
laterally, and hypersensitivity to touch inferior to the large
posterior scar. The examiner remarked that a chest X-ray done in
September 1997 revealed mild diffuse emphysema with a diagnosis of
mild chronic obstructive pulmonary disease. The pertinent diagnoses
were gunshot

- 8 - 

wound to the left chest, status post surgery of an uncertain type;
status post use of chest tube, and mottled subcutaneous tissue loss
with some muscle tissue defect beneath the large posterior exit
wound on the chest; and mild chronic obstructive pulmonary disease.
The examiner was of the opinion that functional loss due to pain in
the left chest was moderate.

On VA orthopedic examination in November 1999, the examiner
indicated that the record had been reviewed. The veteran's history
of getting a "catch" when he took a deep breath was noted, but no
history of hematemesis, hemoptysis, or any clinical evidence of
pulmonary emboli was elicited. The veteran had a history of smoking
and took albuterol. The examiner noted that investigations in 1997
revealed a mild diffuse emphysema with mild chronic obstructive
pulmonary disease related to his chronic smoking.

The examiner noted that the service medical records indicate that
the veteran had a chest tube inserted because he had a left
pneumothorax and mild pulmonary contusion, with the fracture of the
7th, 8th, 9th, and 10th ribs on the left. Following evacuation to
Guam, the wounds were closed, and the chest tube was removed. He
was subsequently hospitalized at a Naval hospital in Pensacola for
about three weeks. He was then apparently smoking about a half a
pack of cigarettes a day. On examination at that time, some loss of
the latissimus dorsi muscle was noted on the posterior aspect of
the left side of the chest. The wound of entrance was to the
posterior left back.

The examiner said that the claimsfile revealed no evidence of joint
injuries. Currently, the veteran had no complaints regarding the
left upper extremity. He could move the shoulder up and down and
front and back. He had left shoulder forward flexion of the left
shoulder to 180 degrees, abduction and external rotation to 180
degrees, and complete external rotation. The examiner said that the
veteran could put his hand in the middle of his back. The examiner
stated that external rotation of 80 degrees and internal rotation
of 90 degrees were within normal limits. The supraclavicular areas
functioned within normal limits. The acromioclavicular joint also
functioned within normal limits. There was no subacromial pain. The

- 9 - 

veteran's reflexes were present, and there were no pathological
reflexes. There was no evidence of dyskinesia. Dyskinesia is the
distortion or impairment of voluntary movement, as in a tic, spasm,
or myoclonus. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 516 (28th
ed. 1994). The diagnosis was status post traumatic chest wall
missile injury with no deficits in the left upper extremity joints
currently.

On a VA muscles examination in November 1999, the examiner opined
that the left lateral scar area was from the chest tube. In this
area and a few inches above and below it - about three inches -
there was some paresthesia but no evidence of any shingles or
shooting pains from the midback distally, or vice versa.
Paresthesia is an abnormal touch sensation such as burning,
prickling, or formication, often in the absence of external
stimulus. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1234 (28th ed.
1994).

On examination at that time, no shortness of breath was detected.
The shoulders and the supra and infraclavicular areas were intact.
The anterior chest musculature was intact. The veteran's supra and
infraspinatus muscles, and deltoid muscle, as well as his triceps,
were intact. There was no evidence of soft tissue atrophy or other
deficits in the muscles of Muscle Group IV. The scapula displayed
no "winging" of the scapula. An examination of the veteran's
respiratory system was mostly unremarkable, except that whenever he
took a deep inspiration, there seemed to be a catch and a mild dull
ache in the left chest area. The examiner was of the opinion that
this was due to intercostal myalgia, post-traumatic rib contusion
and the rib fractures, as well as from residual deficits associated
with a hemothorax condition. Otherwise, no acute respiratory
problems were detected. A 1 -inch scar was noted on the left
anterolateral mid-thoracic area that was very well healed and not
adherent to underlying structures. The intercostal area between the
10th and 11th rib areas was mildly tender in the lateral,
anterolateral and post-lateral regions, but there was no evidence
of any active inflammation. The scar at the site of the chest tube
insertion was without complications, except for the mentioned
paresthesia around it. On the back there was a 3 by 2 1/2-inch scar
inferior to the scapula by about 2 inches from the T9- 10 level
laterally, approximately 5 inches. The scar was

- 10- 

mildly adherent to underlying tissues. It was a somewhat thickened
scar without keloid formation. A keloid is a sharply elevated,
irregularly shaped, progressively enlarging scar due to the
formation of excessive amounts collagen in the corium during
connective tissue repair. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY
876 (28th ed. 1994). There was very minimal hypertrophy, and the
scar was mildly hypopigmented. This area was numb. There was an
underlying soft tissue chronic loss, but the rib function was
clinically intact. However, the latissimus dorsi soft tissue loss
was very chronic, more like in a patchy area. On taking a deep
breath, this area seemed to be mildly tense on the skin, but did
not seem to cause any internal respiratory discomfort. The examiner
did not detect any active inflammation in this area. Whenever the
veteran took a deep breath, the scar appeared to mildly retract.
Above this scar was another 1-inch scar that was nondepressed and
without complications. When the chest wall was palpated on
inspiration and expiration, there was some hypersensitivity over
this area, the rib fracture site, and the area of the chest tube
insertion. There was also some hypersensitivity in the posterior
scar. Auscultation of the chest was unremarkable. A chest X-ray was
normal. Pulmonary function tests showed a minimal obstructive lung
defect. The diagnoses were status post traumatic left chest wall
injury, with left hemothorax, lower lobe lung contusion, and 10th
and 11th rib fractures; and involvement of the latissimus dorsi
muscle with the missile injury. Muscle Group IV was felt to be
clinically intact.

In an addendum, the examiner stated that muscle strength was 5/5 in
the left upper extremity, reflexes were present and symmetrical,
and there was no ataxia. There was no evidence of any coordination
problems. The veteran himself told the examiner that he had no
current complaints regarding the left upper extremity.

The examiner offered the opinion that the veteran had residuals of
a gunshot wound injury of the left posterior chest - with Muscle
Group XXI exhibiting more residual deficits currently - that
appeared to be clinically stable currently. The intrinsic muscles
of the shoulder girdle were felt to be functioning satisfactorily
currently. The examiner added that the rotator cuff, which comes
into Muscle Group IV along with the deltoid muscle, was currently
stable.

- 11 -

Analysis

Under Diagnostic Code 5304, a 20 percent evaluation is warranted
for moderately severe, and severe, injury to Muscle Group IV,
intrinsic muscles of the shoulder girdle of the minor upper
extremity. 38 C.F.R. 4.73, Diagnostic Code 5304. For rating
purposes, the intrinsic muscles of the shoulder girdle are (1) the
supraspinatus; (2) infraspinatus and teres minor; (3)
subscapularis; and (4) coracobrachialis. Id. The function of these
muscles is stabilization of the shoulder against injury in strong
movements; holding the head of the humerus in the socket; abduction
of the arm; and outward and inward rotation of the arm. Id.

A zero percent evaluation is warranted for slight injury to Muscle
Group XXI, muscles of respiration: Thoracic muscle group. A 10
percent evaluation requires moderate injury. A 20 percent
evaluation is warranted for moderately severe, or severe, injury to
Muscle Group XXI. 38 C.F.R. 4.73, Code 5321.

The veteran essentially contends that he is entitled to separate
evaluations for residuals of the gunshot wound as it affects the
muscles of respiration and for residuals of the gunshot wound as it
affects the muscles of the left shoulder girdle and arm.

In this case, the gunshot wound appears to have resulted in damage
to the muscles of respiration as well as to muscles that perform
motion of the shoulder and arm. 38 C.F.R. 4.73, Codes 5304, 5321.
As the muscle groups damaged by the gunshot wound perform entirely
different functions, separate disability evaluations are warranted
if functional impairment as a result of the muscle injuries is
demonstrated that can be shown to warrant separate evaluation.

A small problem with this case is that the latissimus dorsi muscle
was identified in the service medical records as affected by the
gunshot wound; indeed, a Medical Board in August 1968 found that
there was "some loss of latissimus dorsi muscle." Subsequent VA
examinations have identified that muscle as the one affected by the

- 12 - 

gunshot wound of the left posterior chest. At all times material to
this case, however, the latissimus dorsi muscle has been classified
by the rating schedule as part of Muscle Group II, extrinsic
muscles of the shoulder girdle, not Muscle Group IV, intrinsic
muscles of the shoulder girdle.

For rating purposes, this might not result in a difference in the
rating assigned, since a moderately severe injury of Muscle Group
IV of the minor upper extremity yields a 20 percent rating, and a
moderately severe injury of Muscle Group II of that extremity
yields an identical rating. Moreover, the recent clinical evidence
makes clear that the veteran has essentially no residuals of the
injury to Muscle Group II insofar as the injury affects the
function of his left shoulder and arm. The veteran himself admits
as much. The examiners seem relatively consistent in finding that
the residuals of the gunshot wound currently affect the muscle of
respiration and not the muscles affecting function of the left
shoulder. The Board is thus confronted with a situation in which
two entirely separate muscle groups were affected by the original
missile injury but in which the current residuals of injury to
Muscle Group II are slight at best. However, the initial injury to
Muscle Group II resulted from a deep penetrating wound of the left
posterior chest that fractured ribs and contused the left lower
lobe. Later examiners described the wound as a through-and-through
wound, although this does not appear to be what the service medical
records show. In any case, the gunshot wound also resulted in
muscle tissue loss that was identified by a Medical Board in
service. Under regulations in effect when the veteran reopened his
claim, through-and-through or deep penetrating wounds of relatively
short track by a single bullet were to be considered as of at least
moderate degree. See 38 C.F.R.  4.56(b), 4.72 (effective prior to
July 3, 1997); 38 C.F.R. 4.56(b) (effective on July 3, 1997);
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law
or regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version more favorable to the appellant applies
unless law provides otherwise).

A moderate gunshot wound injury to Muscle Group II of the minor
upper extremity yields a 20 percent rating under Diagnostic Code
5302. A moderately severe

- 13 - 

muscle injury would also warrant a 20 percent rating, while a
severe injury would warrant a 30 percent evaluation. 38 C.F.R.
4.73, Diagnostic Code 5302.

The RO initially elevated the rating of the gunshot wound to
moderately severe due to fracture of the ribs and involvement of
the muscle structure, under 38 C.F.R. 4.72. However, under the old
rating criteria as under the new, muscle group injuries in
different anatomical regions that do not act upon ankylosed joints
are to be separately rated and the ratings combined under 38 C.F.R.
4.25 (The Combined Ratings Table). See 38 C.F.R. 4.55 (as in effect
prior to, and on July 3, 1997). For the purpose of evaluating
muscle injuries, the rating schedule classifies the muscles of
respiration, and the extrinsic muscles of the shoulder girdle, as
involving different anatomical regions. See 38 C.F.R. 4.54
(effective prior to July 3, 1997); 38 C.F.R. 4.55(b) (effective
July 3, 1997).

Gunshot wounds are rated not only on current residuals, but on the
nature of the initial injury. In view of the fact that the initial
injury undeniably involved a deep penetrating wound of the
posterior chest with damage to Muscle Group II, a moderate muscle
injury was shown. As the muscle group affected was entirely
different from the muscles of respiration, Muscle Group XXI, a
separate 20 percent rating is assignable under Diagnostic Code 5302
for moderate injury to the extrinsic muscles of the shoulder girdle
of the minor upper extremity. A higher evaluation is only warranted
under Diagnostic Code 5302 if severe injury is demonstrated.
However, the record makes clear that no such injury was, or is,
shown.

Although a deep penetrating gunshot wound was sustained resulting
in the fracture of at least two ribs, there was no shattering bone
fracture with extensive debridement or with prolonged infection and
sloughing of soft parts, and intermuscular binding and
cicatrization of Muscle Group II. The objective findings did not
indicate wide damage to muscle groups in the track of the missile,
nor did X-ray examination show minute multiple scattered foreign
bodies indicating the spread of intermuscular trauma and the
explosive effect of the missile. Palpation showed only some loss of
muscle tissue and did not indicate soft or flabby muscles in the
wound area. Although the veteran complained in service of some loss
of

14 -

strength of his left upper extremity as a result of the wound,
examination findings have not shown that the injury to Muscle Group
II has resulted in any significant loss of strength or endurance or
the capacity of the muscle to contract normally. There is no
evidence that the Muscle Group is significantly less strong than
the sound side, nor is there any indication of incoordination of
movement of the affected minor upper extremity. The wound does not
appear to have resulted in any visible or measured atrophy, or
adaptive contraction of the opposing group of muscles. The scars
are mildly adherent to underlying tissues but are not shown to be
adhesive to underlying bone structures. There is no showing of
atrophy of the muscle groups of the shoulder girdle not included in
the track of the bullet, nor is there any indication of the
presence in the left shoulder region of progressive sclerosing
myositis. 38 C.F.R. 4.56(d) (effective prior to July 3, 1997); 38
C.F.R. 4.56(4) (effective on July 3, 1997). The Board therefore
finds that severe injury of Muscle Group II is not shown or more
nearly approximated. 38 C.F.R. 4.7.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the veteran injured
the right side of his face in a motor vehicle accident in service
and claimed that he was entitled to separate evaluations for facial
muscle injury interfering with mastication under Diagnostic Code
5325, disfiguring facial scars under Diagnostic Code 7800, and for
painful scars under Diagnostic Code 7804. The Court of Appeals for
Veterans Claims agreed, holding that separate ratings were
warranted where none of the symptomatology for any one of the three
disabilities overlapped with symptomatology associated with the
other two disabilities. 6 Vet. App. at 261-62.

With respect to the residual scars from the gunshot wound, the
Board notes that the scars have been somewhat confusingly described
with respect to whether they are entrance or exit wounds, which is
perhaps understandable if only a deep penetrating wound was
sustained. However, the Board finds that however described, the
scars due not entitle the veteran to separate compensable ratings
under the holding in Esteban. The scar of the anterior chest was
found on recent examination to be nonadherent and very well healed.
There is therefore no basis for a separate compensable rating for
a superficial, poorly nourished scar with repeated ulceration under
Diagnostic Code 7803. As the scar was also found to be nonadherent
to

- 15 -

underlying tissue, a separate evaluation under Diagnostic Code 7805
for limitation of function of the part affected is not for
application. Esteban. Recent examinations have shown an area of
paresthesia or numbness to touch in the left lower anterior area of
the rib cage. Tenderness or hypersensitivity has also been noted on
palpation of this area, but pain and tenderness has not been
specifically elicited on objective examination of the anterior
chest scar. A separate compensable rating for a superficial scar of
the left anterior chest under Diagnostic Code 7804 is thus not
assignable under the holding in Esteban.

The scar on the posterior chest two inches inferior to the left
scapula was found to be "mildly adherent" to underlying tissues and
appeared to be somewhat hypersensitive. However, a separate
compensable rating is not warranted under Esteban because the scar
is not superficial; it was observed to retract when the veteran
took a deep breath. See 38 C.F.R. 4.118, Diagnostic Code 7804.
Moreover, no active inflammation was detected in this area, and the
scar was without keloid formation. A compensable rating under
Diagnostic Code 7803 is therefore not warranted. A compensable
rating under Diagnostic Code 7803 also requires that the scar be
superficial. The functional impairment caused by this scar is
contemplated in the 20 percent rating currently assigned.

Similarly, the scar resulting from the chest tube insertion was
described as "without complications," except for some paresthesia
around it. But evidence that the scar is poorly nourished with
repeated ulceration, or is tender and painful on objective
demonstration is not shown. The tenderness in the general regions
of the scars and left lower rib cage is contemplated in the rating
now assigned and is not shown to be specifically attributable to
the chest tube insertion scar. Thus, a separate compensable
evaluation for this scar is not warranted under Esteban.

The history of the disability, as well as the recent medical
evidence, shows that the 20 percent rating currently assigned is
predicated on the residuals of the gunshot wound as they affect the
respiratory system. However, a 20 percent rating is the maximum
schedular rating available for damage to Muscle Group XXI, the
muscles of respiration.

- 16 -

The record thus raises the issue of entitlement to an
extraschedular rating for the service-connected residuals of a
gunshot wound of the left chest under 38 C.F.R. 3.321(b)(1).
However, an extraschedular evaluation under 38 C.F.R. 3.321(b)(1)
may only be granted in the first instance by officials at the VA
Central Office listed in the regulation. Floyd v. Brown, 9 Vet.
App. 88, 94-95 (1996). Those officials are the Under Secretary for
Benefits (formerly the Chief Benefits Director) and the Director of
the Compensation and Pension Service. Under 38 C.F.R. 3.321(b)(1),
an extraschedular evaluation is warranted only if the case presents
such an exceptional or unusual disability picture, with such
related factors as marked interference with employment or frequent
periods of hospitalization, as to render impractical the
application of the regular schedular standards.

However, the current evidence of record does not demonstrate that
the service- connected gunshot wound residuals have resulted
infrequent periods of hospitalization. The medical evidence over
the last decade pertaining to this issue has consisted of
examination, not hospitalization reports. Although the service-
connected gunshot wound residuals are seriously impairing, they are
not shown to have resulted, by themselves, in marked interference
with employment. The veteran has other disabilities, both organic
and nonorganic, that significantly affect employment. The overall
disability picture with respect to the service-connected gunshot
wound residuals now under consideration does not seem to show any
significant impairment beyond what is contemplated in the 20
percent rating already assigned under Diagnostic Code 5321.

In other words, the service-connected gunshot wound of the left
posterior chest, while undoubtedly disabling, is not shown to have
resulted in any more than the normal interference with employment
that such a disability is likely to have and that is contemplated
in the 20 percent rating assigned under Diagnostic Code 5321. The
rating schedule is designed to compensate for average impairments
of earning capacity resulting from service-connected disability in
civil occupations. 38 U.S.C.A. 1155. "Generally, the degrees of
disability specified [in the rating schedule] are considered
adequate to compensate for considerable loss of working

- 17 -

time from exacerbations or illnesses proportionate to the severity
of the several grades of disability." 38 C.F.R. 4.1 (emphasis
added). Unusual or exceptional disability factors are simply not
shown such as to merit extraschedular consideration in this
instance. The Board therefore concludes that a remand to the RO for
referral of this issue to the VA Central Office for initial
consideration of an extraschedular evaluation is not warranted and
that the RO did not err in failing to refer the case for Central
Office review.

ORDER

An increased evaluation for residuals of a gunshot wound of the
left posterior chest with injury to Muscle Group XXI is denied.

A separate 20 percent evaluation for residuals of a gunshot wound
of the left posterior chest with injury to Muscle Group II is
granted, subject to controlling regulations governing the payment
of monetary benefits.

ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals

- 18 - 



